Kao, Judge:
The appeals for reappraisement listed in schedule C, attached to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the appeals for reappraisement listed on Schedule O, hereto attached and made a part hereof, consists of Masonite Presdwood, Panelwood, and similar products exported from Canada during 1957.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign value, export value or United States value, as those terms are defined in section 402 (c) (d) and (e), respectively, of the Tariff Act of 1930, for such or similar merchandise and that the costs of production as defined in section 402(f) of said Act for the respective products marked A and checked LXL by Examiner Leon X. Ludwig on said invoices, is stated on Schedule A hereto attached and made a part hereof, and said costs of production for the respective products marked B and checked LXL by Examiner Leon X. Ludwig on said invoices, is stated on Schedule B hereto attached and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that these appeals for re-appraisement be submitted on the stipulation.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1980, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were for the respective products marked A and checked LXL, by Examiner Leon X. Ludwig, on the invoices covered by said appeals, as stated on schedule A, attached to this decision and made a part hereof, and for the respective products marked B and checked LXL, by Examiner Leon X. Ludwig, on the invoices covered by these appeals, as stated on schedule B, hereto attached and made a part hereof.
Judgment will be entered accordingly.
*670Schedule A
Cost of Cost of
Product production Product production
Standard Presdwood %"-$44.23 Panelwood_$48.29
Standard Presdwood ?i«"- 70.28 Quartrboard_ 55.85
Standard Presdwood %"- 78. 02 Underlayment_ 57.53
Standard Presdwood - 105.32 Black Tempered Presdwood
Tempered Presdwood _ 51.72 Ys”_ 70.13
Tempered Presdwood lie"- 83. 86 Black Tempered Presdwood
Tempered Presdwood _ 98.39 - 88.48
Tempered Presdwood %e”_127.11 Temprtile %"_ 65. 36
Schedule B
Product Cost of production
Standard Presdwood %"_ $38.10 *(1) **(2)
Standard Presdwood s4e"_ 55. 66
Standard Presdwood %"_ 70.24
Standard Presdwood 6Aa”_ 96.35
Tempered Presdwood Ys”_ 46.33
Tempered Presdwood _ 74.33
Tempered Presdwood Yi”_ 91.39
Tempered Presdwood _118.14
Panelwood_ 42.84
Quartrboard _ 50.50
Underlayment _■_ 52. 37
Black Tempered Presdwood Ys”_ 55.22
Black Tempered Presdwood ?ie"_ 83. 55
Temprtile %"_ 53.18

(1) Except in Reappraisement No. R58-14302/2555 ail additional “Cutting charge” of U.S. $15.00 for the total quantity is agreed to be part of cost of production.


(2) Except in Reappraisement No. R58-14308/2561 the additional “Planing Charge” of U.S. $3.50 per M sq. ft. and the “Cutting set up charge” of U.S. $10.00 for the total quantity are agreed to be part of cost of production.